DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 have been examined in this application.  This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 8/17/2019 has been considered. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12/01/2018. It is noted, however, that applicant has not filed a certified copy of the Indian application (IN201841045442) as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 15 recite “receiving, by the circuitry, one or more intra-city booking requests from one or more passenger devices of one or more passengers associated with the one or more intermediate geographical areas…” which renders the claims indefinite because it is unclear if the “one or more passenger devices of one or more passengers” may refer to the same “passenger device of a passenger” recited in claims 1 and 10, or if the claim intends the “one or more passenger devices of one or more passengers” to refer to at least one or more additional passenger devices of one or more additional passengers. For the purposes of further examination, the examiner interprets the “one or more passenger devices of one or more passengers” to include either the same passenger device in claims 1 and 10, or an additional passenger device. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Independent claims 1 and 10 recite limitations for optimizing inter-city rides, including receiving an inter-city booking request for a first ride from a first geographical area to a second geographical area; predicting one or more inter-city demands towards the first geographical area from one or more intermediate geographical areas including the second geographical area; determining an actual ride fare and a discounted ride fare for the first ride, wherein the actual ride fare is determined based on the inter-city booking request, and the discounted ride fare is determined based on the inter-city booking request and the one or more inter-city demands; providing the actual ride fare the discounted ride fare; and allocating a vehicle to the passenger for the first ride based on a confirmation of the discounted ride fare by the passenger.
(Step 2A Prong One) The limitations recited in claims 1 and 10 above, considered as a whole, amount to processes for determining fares based on an inter-city booking request and inter-city demands, providing the fare offers to a passenger, and allocating a vehicle to the passenger based on the selection of one of the fares by the passenger. The processes recited in claims 1 and 10, under the broadest reasonable interpretation, correspond to a commercial interaction between a transport service and a passenger and managing personal behavior or relationships or interactions between people (providing fares based on a booking request/demand and allocating a vehicle to the passenger for a selected fare). Because the claims also revolve around the determination of a fare in response to the passenger request and based on demand, the claims also amount to a fundamental economic practice (e.g. price determination for a product/service). MPEP 2106.04(a)(2) subsection (II) specifies that claim limitations relating fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people fall under the “certain methods of organizing human activity” grouping of abstract ideas. Also note that “the sub-groupings encompass both activity of 
(Step 2A Prong Two) The additional elements of claims 1 and 10 do not integrate the judicial exception into a practical application because the claims recite mere instructions to apply the abstract idea above on generic computing devices/computer components (i.e. circuitry, a passenger device, a communication network and a generic user interface). Merely implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two. As seen in MPEP 2106.05(f), “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” and “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” In the instant application, the claims merely invoke the above elements 
(Step 2B) Claims 1 and 10 do not recite anything that amounts to significantly more than the recited abstract idea above, whether the additional elements are considered alone or in an ordered combination. As mentioned above, the claims recite mere instructions to apply the abstract idea using generic computer components (i.e. circuitry, a passenger device, a communication network and a generic user interface). Implementing an abstract idea on a generic computer does not add significantly more under Step 2B. In addition, nothing in the claims indicates that it improves another technology, improves the functioning of any claimed hardware device itself, or includes any elements that may otherwise be considered to amount to significantly more than the abstract idea. 
(Dependent Claims 2-9 and 11-18) None of the further functions of dependent claims 2-9 and 11-18, when separately considered alone, or in ordered combination alter the above analysis. For example, claims 2-5, 9, 11-14, and 18 merely further describe the abstract idea by reciting limitations for describing the booking request (claims 2/11), predicting the inter-city demands (claims 3-4 and 12-13), determining a layover time period (claims 5 and 14), and selecting a vehicle based on one of various factors (claims 9 and 18). Claims 6 and 15 recite further abstract idea steps for receiving booking requests from generic “passenger devices,” which are merely generic devices used in their ordinary capacity (e.g. to transmit data) similar to the “passenger device” in the independent claims and do not integrate the judicial exception into a practical application or add significantly more. Claims 7-8 and 16-17 describe additional options included 
Therefore, claims 1-18 are ineligible under § 101. 
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-13, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20150248689 A1 to Paul et al. (Paul).

Claim 1: Paul discloses: 

receiving, by circuitry from a passenger device of a passenger over a communication network (Paul: ¶ 0081 showing a client device in communication with transportation server over a network), an inter-city booking request for a first ride from a first geographical area to a second geographical area (Paul: ¶ 0116, ¶ 0132, and ¶ 0148 and Fig. 11 step 1104 showing receiving a ride request from the client device at the transportation server);
predicting, by the circuitry, one or more inter-city demands towards the first geographical area from one or more intermediate geographical areas including the second geographical area (Paul: ¶ 0164-0166 showing predicting demand in particular areas and times); 
determining, by the circuitry, an actual ride fare and a discounted ride fare for the first ride (Paul: Fig. 7 and ¶ 0116-0119 two options for a ride from SJC to San Francisco, including actual fare option for full price, and second discounted fare option for a 45% discount off), wherein the actual ride fare is determined based on the inter-city booking request (Paul: Fig. 7, ¶ 0116-0117 server determines the first potential ride fare based on the ride request), and the discounted ride fare is determined based on the inter-city booking request and the one or more inter-city demands (Paul: Fig. 7, ¶ 0116-0118 showing a discounted fare is also determined based on the ride request; also note that as per ¶ 0067, and ¶ 0166 teaching the transportation server offers discounts for rides to
presenting, by the circuitry, on the passenger device over the communication network, a user interface including at least the actual ride fare and the discounted ride fare (Paul: Fig. 7 and ¶ 0116-0119 showing displaying both on a user interface); and
allocating, by the circuitry, a vehicle to the passenger for the first ride based on a confirmation of the discounted ride fare by the passenger (Paul:  Fig. 7 and ¶ 0119 “The user interface also includes an element that allows the user to select the user's preferred ride option (712). For example, the user taps on the preferred ride option, which causes it to be highlighted or otherwise visually distinguished. The user can then confirm the choice by tapping on the “Choose Your Preferred Ride Option” button 712”)

Claim 2: Paul discloses claim 1. Paul further discloses: 
wherein the inter-city booking request comprises at least a pick-up location associated with the first geographical area (Paul: ¶ 0105, ¶ 0116, ¶ 0148 pickup location included in request), a drop-off location associated with the second geographical area (Paul: ¶ 0148 drop off location in the request), or a pick-up time from the pick-up location  (Paul: ¶ 0132, ¶ 0148 showing pickup time in the request) 

Claim 3: Paul discloses claim 1. Paul further discloses: 
wherein the one or more inter-city demands are predicted based on at least one of historical travel data of the first or second geographical area (Paul: ¶ 0164-0166 showing predicting areas and times that will have unusual demand based on historical ride data), one or more external events in the first geographical area (Paul: ¶ 0164-0165 showing using data indicating any events associated with each ride; also see ¶ 0122), or inter-city 

Claim 4: Paul discloses claim 1. Paul further discloses:  
wherein the one or more inter-city demands are predicted such that a pick-up time of each inter-city demand is after a completion time of the first ride (Paul: ¶ 0166 “in response to predicting a future area of unusual demand, the transportation server (e.g., server 104 in FIG. 2) automatically generates (1206) discount offers intended to balance the demand. For example, if a concert is ending at 11 PM, the transportation server (e.g., server 104 in FIG. 2) creates offers for rides ending near the venue at a time near 11 PM so that the driver can then respond to the ride request of a user leaving the venue”; note as per Fig. 7 rides may be “inter-city” and as per Fig. 8 at least one of the rides would have to be an “inter-city” ride)

Claim 9: Paul discloses claim 1. Paul further discloses: 
selecting, by the circuitry, the vehicle from a plurality of vehicles based on at least one of preferences of drivers for the inter-city rides, driver ratings of the drivers, or historical travel experiences of the drivers for the inter-city rides (Paul: ¶ 0107 showing request is sent to a particular driver based on a characteristic associated with the request, such as a rating of the driver) 

Claim 10: See the rejection of claim 1 above reciting analogous limitations. Paul further discloses a system comprising circuitry (Paul: ¶ 0170, ¶ 0175-0176). 
Claim 11: See the rejection of claim 2 above. 
Claim 12: See the rejection of claim 3 above. 
Claim 13: See the rejection of claim 4 above. 
Claim 18: See the rejection of claim 9 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150248689 A1 to Paul et al. (Paul) in view of US 20180276586 A1 to Treasure. 

Claim 5: Paul discloses claim 1. With respect to the limitation: 
determining, by the circuitry, a layover time period based on a completion time of the first ride and a pick-up time of a second ride, 
Paul does not explicitly discuss determining a time between two rides, however, Treasure teaches determining a time between the completion of a ride and the start of another ride request, i.e. time between rides (Treasure: ¶ 0158, ¶ 0195, ¶ 0062 showing wait time/unloaded wait time between rides, which would be the time that when a passenger is not in the vehicle between when the previous passenger is dropped off and a new passenger enters the vehicle; see table 7 showing a driver schedule including wait times between rides; also see ¶ 0077, ¶ 0145). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the ride scheduling based on wait times between rides of Treasure in the ridesharing system of Paul with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “maximize the revenue potential of the driver/vehicle” (Treasure: ¶ 0061) and for “maximizing the driver/vehicle's utilization rate” based on minimizing the wait times and unloaded miles between rides (Treasure: ¶ 0062). 

With respect to the limitation: 
wherein the second ride is an inter-city ride from one of the one or more intermediate geographical areas towards the first geographical area
While Paul teaches inter-city rides in a passenger transport system (Paul: Fig. 7 for example includes an inter-city ride from San Jose to San Francisco), Paul does not explicitly teach a second ride between geographical areas that goes back towards the first geographical area. However, Treasure teaches that a driver may set their work window such that the driver/vehicle wants to return to the start location, i.e. first geographical area, to finish their work window (Treasure: ¶ 0055) which are used to assign a plurality of rides to the driver (Treasure: ¶ 0057-0058; also see Fig. 14 and ¶ 0139-0145), and wherein the final ride, i.e. at least a second ride, is picked up at some intermediate point and has an ending location that is near the driver’s preferred ending location, i.e. the first geographical area (Treasure: ¶ 0145 showing at least one ride near the driver start location, and another ride near the driver end location; which as per ¶ 0158 includes traveling between geographical areas/different cities within a metropolitan area; also see Table 7 showing an example work schedule for a driver with a 4 hour work window, noting that as per ¶ 0055 above the driver may want to end the work window at the original starting location, i.e. first geographical area). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the scheduling of sequential rides assigned to a driver based on their preference to return to a start location at the end of a work window of Treasure in the ridesharing system of Paul/Treasure with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitation above. 

Claim 6: Paul/Treasure teach claim 5. With respect to the limitation: 
receiving, by the circuitry, one or more intra-city booking requests from one or more passenger devices of one or more passengers associated with the one or more intermediate geographical areas, when the layover time period is greater than or equal to a defined time period; and 
allocating, by the circuitry, the vehicle to a passenger from the one or more passengers for providing vehicle services based on at least an intra-city booking request requested by the passenger and the layover time period
While Paul teaches inter-city rides in a passenger transport system (Paul: Fig. 7 for example includes an inter-city ride from San Jose to San Francisco), Paul does not explicitly teach receiving and allocating an intra-city booking request based on the “layover time period”, i.e. wait times between rides. However, Treasure teaches receiving booking requests from passenger devices with intermediate geographical areas (Treasure: ¶ 0140; ¶ 0158), wherein a driver sets a “layover time” that is a time between rides (Treasure: Fig. 20 and ¶ 0158 showing unloaded time between rides and wait time between rides), and the rides are assigned to the driver based on the wait times associated with the rides assigned to the driver being less than or equal the driver’s preferred “wait time” (Treasure: ¶ 0157-0159). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the assignment of ride requests to drivers for ride scheduling based on wait times between rides meeting a driver’s preferred maximum wait time of Treasure in the ridesharing system of Paul/Treasure with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 5 above. 

Claim 14: See the rejection of claim 5 above. 
Claim 15: See the rejection of claim 6 above. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150248689 A1 to Paul et al. (Paul) in view of US 20190236742 A1 to Tomskii et al. (Tomskii). 

Claim 7: Paul discloses claim 1. Paul further discloses: 
wherein the user interface further includes a plurality of options including first and second options (Paul: Fig. 7 and ¶ 0116-0119 showing plurality of selectable user interface options), 
wherein the first option is selectable by the passenger to confirm the inter-city booking request based on the discounted ride fare (Paul: Fig. 7 and ¶ 0116-0119 showing if rider has selected the discount option 708, it can be confirmed with button 712), and 

With respect to the remaining limitation: 
the second option is selectable by the passenger to cancel the inter-city booking request
Paul teaches displaying a plurality of options on the passenger interface (Paul: Fig. 7 and ¶ 0116-0119 as above, which is an inter-city booking request), but does not explicitly teach displaying an option on the user interface to cancel the booking request. However, Tomskii teaches an analogous user interface for displaying a plurality of ride options, which includes an option to cancel the booking request (Tomskii: Fig. 10 and ¶ 0054 option 1020). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the option to cancel the ride booking request as taught by Tomskii in the user interface of the ridesharing system of Paul, since the claimed invention is merely a combination of old elements, and in the combination each 

Claim 16: See the rejection of claim 7 above. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150248689 A1 to Paul et al. (Paul) in view of US 20190236742 A1 to Tomskii et al. (Tomskii), and further in view of US 20160356615 A1 to Arata et al. (Arata).

Claim 8: Paul/Tomskii teach claim 7. With respect to the limitations, Paul/Tomskii do not explicitly teach an interface option to request a round-trip, i.e. also schedule a second ride back from the second geographical area to the first geographical area. However, Arata teaches: 
wherein the plurality of options further includes a third option for a second ride from the second geographical area to the first geographical area (Arata: Fig. 13 and ¶ 0136, Fig. 16 and ¶ 0139, and Fig. 19 and ¶ 0142 showing option to designate the trip as either a one way trip, or designate it as a round trip which adds a second return trip; also see ¶ 0085, ¶ 0100) 
wherein the third option is selectable by the passenger to confirm the second ride based on a return ride fare for the second ride (Arata: Fig. 19 and ¶ 0142 showing passenger interface allowing confirmation of the round-trip ride including the second ride, and including the total fare which is at least partially for the return ride)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the user interface element including a round trip option as taught by Arata in the interface 

Paul, as modified above (such that a user interface option indicating a round trip may be available to the ride requestor as per Arata above), further teaches: 
wherein the return ride fare is less than or equal to the discounted ride fare for the first ride (Paul: ¶ 0070 showing the ridesharing discounts may include a free ride home, i.e. the return ride fare is less than the first ride, if the customer purchases two or more alcoholic drinks at the restaurant) 

Claim 17: See the rejection of claim 8 above. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 5, 2021